United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
L.C., Appellant
and
DEPARTMENT OF THE NAVY, MARINE
CORPS, Barstow, CA, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Alan J. Shapiro, Esq., for the appellant
Office of Solicitor, for the Director

Docket No. 10-742
Issued: October 20, 2010

Case Submitted on the Record

DECISION AND ORDER
Before:
ALEC J. KOROMILAS, Chief Judge
COLLEEN DUFFY KIKO, Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On January 25, 2010 appellant filed a timely appeal from a nonmerit decision of the
Office of Workers’ Compensation Programs dated November 30, 2009. The last merit decision
was issued on September 3, 2008. Decisions issued by the Office on or after November 19, 2008
must be appealed within 180 days; decisions issued prior to November 19, 2008 were to be
appealed within one year of the decision. Pursuant to 20 C.F.R. §§ 501.2(c) and 501.3, the
Board does not have jurisdiction over the merits of this case.
ISSUE
The issue is whether the Office properly denied appellant’s request for reconsideration of
the merits of his claim pursuant to 5 U.S.C. § 8128(a).
FACTUAL HISTORY
On July 27, 2007 appellant, a 57-year-old industrial equipment repair inspector, filed a
traumatic injury claim (Form CA-1) for a right strained knee that he sustained on June 13, 2007

when the brakes on the man-lift he was operating shuttered, which caused the basket to turn and
threw appellant off balance.
Appellant submitted a report dated August 30, 2007, in which Dr. Paul A. Stanton, a
Board-certified orthopedic surgeon, presented findings on examination and diagnosed a torn
right-knee medial meniscus.
By decision dated September 10, 2007, the Office accepted that the identified
employment incident occurred as alleged. It denied the claim because the evidence of record did
not demonstrate that this employment incident caused a medically-diagnosed injury.
On June 11, 2008 appellant requested reconsideration.
Appellant submitted a note dated October 29, 2007 in which he described the June 13,
2007 incident and explained how it caused his injury.
By decision dated September 3, 2008, the Office denied modification of its
September 10, 2007 decision.
On April 28, 2009 appellant requested reconsideration.
By decision dated May 13, 2009, the Office denied the request without conducting a
merit review.
On August 19, 2009 appellant, through his attorney, requested reconsideration.
Appellant submitted a copy of his October 29, 2007 note and Dr. Stanton’s August 30,
2007 report.
On October 21, 2008 Dr. John H. Naheedy, a Board-certified diagnostic radiologist,
reported that a magnetic resonance imaging (MRI) scan of appellant’s right knee revealed a torn
medial meniscus.
By decision dated November 30, 2009, the Office denied the request without conducting
a merit review.
LEGAL PRECEDENT
Section 8128(a) of the Federal Employees’ Compensation Act1 does not entitle a claimant
to a review of an Office decision as a matter of right. This section vests the Office with
discretionary authority to determine whether it will review an award for or against

1

5 U.S.C. §§ 8101-8193.

2

compensation.2 The Office, through regulations, has imposed limitations on the exercise of its
discretionary authority under section 8128(a).3
To require the Office to reopen a case for merit review under section 8128(a) of the Act,4
the Office’s regulations provide that the evidence or argument submitted by a claimant must:
(1) show that the Office erroneously applied or interpreted a specific point of law; (2) advance a
relevant legal argument not previously considered by the Office; or (3) constitute relevant and
pertinent new evidence not previously considered by the Office.5 To be entitled to a merit
review of an Office decision denying or terminating a benefit, a claimant also must file his or her
application for review within one year of the date of that decision.6 When a claimant fails to
meet one of the above standards, the Office will deny the application for reconsideration without
reopening the case for review on the merits.7
ANALYSIS
Appellant’s reconsideration request did not demonstrate that the Office erroneously
applied or interpreted a specific point of law, nor did it advance a relevant legal argument not
previously considered by the Office. Therefore appellant was not entitled to reconsideration
under the first two enumerated grounds.
Concerning the third enumerated ground, appellant submitted a copy of his October 29,
2007 note and Dr. Stanton’s report. Evidence that repeats or duplicates evidence already in the
case record has no evidentiary value and does not constitute a basis for reopening a case.8 This
evidence was previously of record and considered by the Office in rendering its prior decisions.
Therefore, this evidence provides no basis for reopening appellant’s claim for further merit
review.
Appellant also submitted Dr. Naheedy’s October 21, 2008 report. The issue underlying
appellant’s claim was causal relationship. Dr. Naheedy diagnosed a right-knee medial meniscus
tear but provided no reasoned discussion that explained how the accepted employment incident
caused the condition he diagnosed. Lacking such discussion, his report is not relevant or
pertinent to the issue underlying appellant’s claim and, consequently, provides no basis for
reopening appellant’s claim for merit review.

2

Id. at § 8128(a).

3

Annette Louise, 54 ECAB 783, 789-90 (2003).

4

Under section 8128 of the Act, “[t]he Secretary of Labor may review an award for or against payment of
compensation at any time on her own motion or on application.” 5 U.S.C. § 8128(a).
5

20 C.F.R. § 10.606(b)(2).

6

Id. at § 10.607(a).

7

Id. at § 10.608(b).

8

James W. Scott, 55 ECAB 606, 608 n.4 (2004); Freddie Mosley, 54 ECAB 255 (2002).

3

Appellant has not satisfied any of the above-mentioned criteria. The Board finds that the
Office properly refused to reopen his case for merit review
CONCLUSION
The Board finds the Office properly denied appellant’s request for reconsideration of the
merits of his claim pursuant to 5 U.S.C. § 8128(a).
ORDER
IT IS HEREBY ORDERED THAT the November 30, 2009 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: October 20, 2010
Washington, DC

Alec J. Koromilas, Chief Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

4

